DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 05/21/2021 is acknowledged. Claims 1, 25, 28-36, and 39 are pending. Claims 2-24, 26-27, 37-38, and 40-62 have been canceled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 25, 28-36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al., (WO2015179318A cited on IDS dated 04/30/2019) hereinafter White.
Regarding Claim 1, White discloses a battery pack (White [0008]) comprising a plurality of cell units (White [0191]) each having at least one cell (White [0191]); a housing (White [0191]) housing the 
Regarding Claim 25, White discloses a battery pack (White [0008]) comprising a plurality of cell units each having at least one cell (White [0191]); a housing (White [0191]) housing the plurality of cell units and configured to mount on an electrical device (e.g. a power tool White [0008]) forward in a front-rear direction (White [0743], mounting direction indicated by arrow “A” in Fig. 39c), the housing having a plurality of slots "428" (White [0738], Fig. 35); a plurality of power terminals “432” (White [0744]) configured to be capable of supplying power to the electrical device body via electrical device terminals “434” (White [0744]), the plurality of power terminals comprising: a positive electrode terminal (BATT+) (White [0732]) connected to a positive electrode “A+” of a first cell unit “A5” that constitutes the plurality of cell units “448” (White [0732], see also Fig. 37B), and a negative electrode terminal (BATT-) (White [0732]) connected to a negative electrode “C-” of a second cell unit “C1” that constitutes the plurality of cell units (White [0732], see also Fig. 37B), and disposed apart from the positive electrode terminal in a left-right direction (White Fig. 52A, terminal “A+”, “532b1”, and “C-” “532b6” are set apart from each other in a left-right direction); and a switching mechanism, switches “450” (White [0742]) reading on a voltage switching element, configured to be capable of switching a connection state of the plurality of cell units (White [0738]), the voltage switching element being disposed separately from the positive electrode terminal and the negative electrode terminals (since they are located adjacent to the batteries, White [0742], see Fig. 37B, switches “450”), that is configured to switch a connection state of the plurality of cell units into a parallel connection state to connect the plurality of cell units in parallel to each other to output a first voltage to the positive and negative electrode terminals (White [0738]), or into a series connection state to connect the plurality of cell units in series to each other to output a second voltage to the positive and negative electrode terminals (White [0739]), wherein the housing comprises a lower step surface, an upper step surface formed to be higher than the lower step surface at the rear side of the lower step surface (White Fig. 34 Annotated) and a stepped part formed between the lower step surface and the upper step surface (White Fig. 34 

    PNG
    media_image1.png
    619
    787
    media_image1.png
    Greyscale

White Annotated Fig. 34
Regarding Claim 28, White discloses all the claim limitations as set forth above. White further discloses wherein the voltage switching element “450” comprises contact pads “492” (White [0745]) that opens and closes the signal switches “450” (White [0745]), reading on a plurality of switching terminals, configured by terminals among a plurality of terminals “432” (White [0751]), since they are adjacent to terminals “432” (White Fig. 42, “492a”) connected to a positive electrode or negative electrode of each cell unit of the plurality of cell units “448” (White [0745], Fig. 43A) except the positive 
Regarding Claim 29, White discloses all the claim limitations as set forth above. White further discloses wherein a signal terminal “432b” (White [0751]) output signals from the battery nodes (White [0751]) and is disposed at a position between the first switching terminal “S2” and the second switching terminal “S3” in the left-right direction (White [0751], see also Fig. 46A, signal terminals “432b” are located between BATT+ and BATT-, which are in line with switching terminal “S2” and “S3” respectively, Fig. 37B).
Regarding Claim 30, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the positive electrode terminal “BATT+” are disposed adjacent to each other (White Fig. 37A) and form a positive electrode terminal group since they are both positive nodes, and the second switching terminal “S3” and the negative electrode terminal “BATT-” are disposed adjacent to each other (White Fig. 37A) and form a negative electrode terminal group, since they are both negative nodes, wherein the positive electrode terminal group and the negative electrode terminal group are disposed apart from each other in the left-right direction (White Fig. 46A) since BATT+ is on the left side of the terminals, and BATT- is on the right side of the terminals. 
Regarding Claim 31, White discloses all the claim limitations as set forth above. White further discloses a signal terminal “432b” (White [0751]) that output signals from the battery nodes (White [0751]) and is disposed at a position between the positive electrode terminal group (BATT+) and the 
Regarding Claim 32, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the positive electrode terminal (BATT+) are disposed in a first slot “432a” (Fig. 46A, “432a” corresponding to BATT+ on left side), since first switching terminal “S2” is electrically connected to the positive electrode terminal “BATT+” (White Fig. 37A), of the plurality of slots “428”, and the second switching terminal “S3” and the negative electrode terminal “BATT-” are disposed in a second slot “432a” (Fig. 46A, “432a” corresponding to BATT- on right side), since second switching terminal “S3” is electrically connected to the negative electrode terminal “BATT-” (White Fig. 37A) of the plurality of slots “428”, and the second slot “432a BATT-” is disposed apart from the first slot “432a BATT+” in a left-right direction (White Fig. 46A).
Regarding Claim 33, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the positive electrode terminal “BATT+” are disposed in the first slot “432a BATT+” to be arranged in a front-rear direction, since BATT+ is at the front of the slot “432” (White Fig. 42) while the switching terminal “S2” attached to battery terminal by the PCB “270” extending behind terminal slot “432” (White [0799], Fig. 42), and the second switching terminal “S3” and the negative electrode terminal “BATT-” are disposed in the second slot “432a BATT-” to be arranged in the front-rear direction since BATT- is at the front of the slot “432” (White Fig. 42) while the switching terminal “S3” attached to battery terminal by the PCB “270” extending behind terminal slot “432” (White [0799], Fig. 42).
Regarding Claim 34, White discloses all the claim limitations as set forth above. White further discloses a signal terminal “432b” (White [0751]) that output signals from the battery nodes (White [0751]) and is disposed in a third slot of the plurality of slots “428” (White [0751], see also Fig. 46A, 
Regarding Claim 35, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the second switching terminal “S3” are disposed adjacent to each other (White Fig. 37A, “S2”, “S3”) and form a series terminal group, since it is able to convert the battery from a medium voltage state to a low voltage state (White [0753]), that is, changing from series to parallel when they open and close (White [0739]) thus reading on a series terminal group.
Regarding Claim 36, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the second terminal “S3” are disposed in a fourth slot “428” that constitutes the plurality of slot parts “428” which correspond to terminals “432” (White [0731]), and the switching terminals “450” are electrically connected to a terminal in a slot “432b” (White [0742]), thus reading on disposed in a fourth slot.
Regarding Claim 39, White discloses all the claim limitations as set forth above. White further discloses wherein the voltage switching element switches “450” (White [0742]), comprises a changeover switch “450” configured to switch the connection state of the plurality of cell units (White [0738]), and a converter element “452” (White [0742]), reading on an operation part, since it operates the switches (White [0753]) for the changeover switch to be operated from the outside, since the converter element “452” includes external protrusion element “454” (White [0753], see also Fig. 38 “454”), wherein the changeover switch is disposed above the plurality of cell units (White Fig. 42, “492” is located above cells “448”) at a position substantially as high as the positive electrode terminal and the negative electrode terminal “432” in an upper-lower direction, (White Fig. 42, “492” is located at substantially as high as the terminals “432”).


Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saitou (WO2012114749, cited on IDS dated 04/30/2019), teaches a battery pack for mounting on a power tool (Saitou Fig. 1) having a plurality of slots (Saitou Fig. 5) and a voltage switching device (Saitou [0012]) that can switch the connection state of the cells.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KIRSTEN B TYSL/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722